Orders denying motions for change of venue from New York to Orange county, granting motion of Hilda Satloff and Hilda L. Satloff for consolidation of actions and removing action from Orange county to New York county; granting motion of plaintiff Hilda Satloff for alimony and counsel fee pendente lite, and granting said plaintiff’s motion for an additional counsel fee, unanimously affirmed, with twenty dollars costs and disbursements. Ho opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.